Citation Nr: 1242229	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee strain, on a direct basis and as secondary to a service-connected low back disability.  

2.  Entitlement to an increased evaluation for a low back disability manifested by pain, evaluated as 10 percent disabling prior to October 24, 2011 and as 20 percent disabling since October 24, 2011. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1983 to August 1985, and from November 1986 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for right knee strain, and increased the evaluation for the Veteran's service-connected back disability to 10 percent, effective July 29, 2009.  In November 2011, the RO increased the evaluation of the back disability to 20 percent, effective October 24, 2011.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues have been recharacterized as noted on the title page to better reflect the medical evidence and the Veteran's assertions.  The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the right knee claim has been recharacterized to reflect the theory of direct service connection.
 
The issue of entitlement to service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for right knee strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to October 24, 2011, the Veteran's low back disability was manifested by complaints of pain, but limitation of flexion was to no worse than 75 degrees, a combined range of motion was greater than 120 degrees, and there was no evidence of muscle spasm, guarding, an abnormal gait, an abnormal spinal contour, ankylosis, or objective evidence of neurological findings (including incapacitating episodes).

2.  Since October 24, 2011, the Veteran's low back disability has been manifested by complaints of pain, limitation of flexion to no worse than 45 degrees, no ankylosis or neurological findings, and no incapacitating episodes with bedrest prescribed by a physician.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a low back disability manifested by pain prior to October 24, 2011 and in excess of 20 percent since October 24, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1 - 4.7, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).
  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a letter dated in August 2009 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his back disability may be shown by doctor statements, physical and clinical evaluation results, X rays, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  Specifically, the RO obtained the Veteran's post-service VA treatment records.  VA provided the Veteran the opportunity to give testimony before the Board, but the Veteran did not avail himself of this opportunity.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).  

Additionally, pertinent VA examinations with respect to the issue on appeal were obtained in November 2009 and October 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate for adjudication purposes, as they describe in full the current manifestations of the Veteran's service-connected low back disability and contemplate his pertinent medical history.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  See 38 C.F.R. § 3.159(c)(4).

There is simply no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case.  Thus, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  




II.  Increased Rating-Low Back

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R.
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Here, the RO granted service connection for chronic low back pain in March 1990 and assigned a noncompensable evaluation.  The RO continued the noncompensable evaluation in July 1993.  In December 2009, the RO increased the evaluation to 10 percent, effective July 29, 2009.  In November 2011, the RO increased the evaluation to 20 percent, effective October 24, 2011.  
 
Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DC 5237, Note 4.  In addition, the Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Formula for Rating IVDS Episodes provides for a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.  Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a. 

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The Veteran genuinely believes that the severity of his low back disability merits a higher rating.  He is competent to describe the symptoms that he experiences, such as pain, because such descriptions require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to identify the specific level of disability according to the relevant diagnostic codes.  Thus, his opinions are outweighed by the medical evidence of record, which shows that he is not entitled to a higher rating for his service-connected low back disability than that rating previously awarded by the RO and confirmed by this decision.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

An April 2009 VA treatment record for an unrelated problem shows that the Veteran denied a history of falls, balance problems, or trouble walking.

In June 2009, the Veteran was treated for low back pain.  X-rays showed mild degenerative change.

An November 2009 VA spine examination report shows that the Veteran reported increasing back pain that occasionally radiated into his buttocks and lower extremities.  He described the pain as sharp and rated it 3/10.  The pain increased with activity, bending, and trying to stoop down.  Flare-ups occurred 2-3 times per week and lasted for 1-2 hours.  He denied bowel or bladder problems.  He denied any weakness in the lower extremities.  He also denied incapacitating episodes.  He was able to walk three blocks, climb one flight of stairs, stand up to half an hour, and sit up to one hour because his back bothered him.  He felt the most comfortable in the lying down position.  He denied the use of any assistive devices.  He was able to perform activities of daily living without any problem.  The Veteran had worked as an oilman for two years.  He denied any lost time from his current job.  

Upon physical examination, the Veteran walked without a limp.  There was no abnormal spine curvature or ankylosis.  There was mild tenderness on palpation in the L5-S1 area.  A motor examination was normal.  Sensations in the lower extremities were preserved.  Reflexes in the lower extremities were good and intact.  Straight leg raising elicited pain at 80 degrees.  Flexion was to 80 degrees.  Extension was to 10 degrees.  Lateral flexion was to 20 degrees bilaterally.  Lateral rotation was to 20 degrees bilaterally.  The Veteran reported pain at the ends of the ranged of active motion.  There were no functional limitations after repetitive testing.  The diagnosis was mild degenerative joint disease, lumbosacral spine.

VA treatment records from December 2009 to June 2011 reveal continued, regular complaints of low back pain.  The Veteran was consistent in his reports of such, and sought treatment at regular intervals.  Measured ranges of motion were not provided, generally.  

In December 2009, the Veteran denied any bowel or bladder problems.

In January 2010, he denied radiating pain and bowel or bladder problems.  Straight leg raising was normal.

In April 2010, the Veteran denied numbness and tingling in the lower extremities.  He also denied muscle spasms.  Flexion was to 75 degrees.

In September 2010, the Veteran complained of spasms.  He was issued a cane.

An October 2011 VA Disability Benefits Questionnaire (DBQ) shows that the Veteran reported increasing back pain.  He was unable to sit or stand for any prolonged period of time.  He denied radiation of pain.  He reported incapacitating episodes several times per month that could last up to a day or two.  These were usually preceded by heavy exertion such as mowing the lawn.  He had missed a few days of work in the previous year due to back pain.  He had been working as a mechanic, but was unemployed at the time.  He denied the use of any assistive devices.  

Upon physical examination, there was tenderness on palpation of the spine and paravertebral muscles.  Guarding and/or muscle spasm was present, but it did not result in abnormal gait or spinal contour.  There was no muscle atrophy.  Motor, reflex, and sensory testing were normal.  Straight leg raising was negative.  There were no signs of radiculopathy or neurologic abnormalities.  Flexion was to 45 degrees with pain at 35 degrees.  Extension was to 20 degrees with pain at 10 degrees.  Lateral flexion was to 30 degrees bilaterally with pain at 20 degrees.  Lateral rotation was to 30 degrees bilaterally with pain at 20 degrees.  There was no additional limitation of motion after repetitive testing.  There was, however, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  An MRI revealed mild degenerative changes and mild diffuse disc bulge.  

The diagnosis was lumbar disc disease.  The examiner noted that the Veteran had IVDS, and had at least 4 weeks but less than six weeks of incapacitating episodes in the past 12 months.  He opined that the Veteran's back disability impacted his ability to work in that he had to avoid prolonged standing and heavy lifting.  The Board notes that the claims file was not available for review.

To merit the next higher rating of 20 percent prior to October 24, 2011, the movement of the low back must be shown to be less than 60 degrees (but greater than 30 degrees) in flexion, or totaling 120 degrees or less for all planes of motion of the low back.  (The Board notes that the Veteran specifically denied any incapacitating episodes during the November 2009 VA examination).  The objectively measured range of motion does not meet this standard.  The November 2009 and April 2010 measurements of flexion exceed 60 degrees, and the combined ranges of motion exceed 120 degrees.  Moreover, there is no abnormal curvature of the spine, muscle spasm, or guarding noted on either examination or in treatment records.  Also, the Veteran's gait is normal.  Thus, the Board finds that prior to October 24, 2011, the criteria for an evaluation greater than 10 percent under DC 5237 are not met. 

Rather, not until October 24, 2011, during a VA spine examination, did the Veteran's lumbar spine disability more closely resemble the criteria for a 20 percent disability evaluation.  At that time, there was 45 degrees limitation of flexion.  No ankylosis was noted.  Thus, although moderate limitation of function has been demonstrated, such is found to be appropriately contemplated in the current 20 percent evaluation, but no higher.

The Board acknowledges that the October 2011 VA examiner specifically reported 4-6 weeks of incapacitating episodes in the previous 12 months.  However, this finding was based on the Veteran's subjective history.  The Board also acknowledges that the claims file contains several handwritten statements from the Veteran wherein he reported being "incapacitated" by low back pain.  Specifically, he complains that he often had to lie down at work and take medication in order to alleviate his back pain.  He describes having to lie down upon arriving home from work, after mowing the grass, and during sexual intercourse.  The Veteran's subjective reports of incapacitated episodes do not conform to the diagnostic criteria, as no doctor has indicated that bed rest is actually prescribed or necessary.  

Whether the Veteran's back disability results in functional loss has also been reviewed with respect to both timeframes.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of his spine and that there is chronic back pain.  Both VA examiners noted objective evidence of pain during active motion with respect to flexion.  However, even upon consideration of actual functional impairment from pain, forward flexion is not 30 degrees or less.  The Board acknowledges that the November 2011 VA examiner did not determine to what extent the Veteran's pain limited function after repetitive testing.  This functional impairment, however, is considered by the disability ratings assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Accordingly, the evidence does not support a higher evaluation on the basis of functional loss for any portion of the appeals period.

Consideration has also been given to whether separate evaluations are warranted for neurologic manifestations of the Veteran's lumbar spine disability.  See 38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).  No neurological problems have been shown at any time during the appeal period.  Specifically, no bowel or bladder dysfunction has been shown to be associated with the Veteran's service-connected low back disability.  Neurological testing does not corroborate a diagnosis of radiculopathy in the lower extremities.  Motor and sensory examination of the lower extremities resulted in fully normal clinical findings at the November 2009 and October 2011 VA examinations.  The Board acknowledges the Veteran's claim that he experiences constipation 1-2 times per week.  See July 2010 Statement.  However, he specifically denied bladder and bowel dysfunction when questioned by both VA examiners.  Thus, any other separate rating based on associated neurological abnormalities is not warranted at anytime during the appeal period. 

The preponderance of the evidence is against the claim for a higher schedular rating.  There is no doubt to be resolved.  Accordingly, an increased schedular evaluation for a low back disability manifested by pain is not warranted for any portion of the appeals period.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id.

The evidence of record does not reflect that the Veteran's low back disability is so exceptional as to not be contemplated by the rating schedule at any portion of the appeal period.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's service-connected low back disability contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  His complaints (pain and limited motion) and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for this disability.  Hospitalization and marked interference of employment, as a result of this service-connected disability, have not been shown.  Thus, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, the Veteran worked full-time as an oilman throughout much of the appeal period.  He is currently unemployed as a result of a right arm injury sustained in a September 2010 motorcycle accident.  Thus, a TDIU claim is not raised.


ORDER

A disability evaluation in excess of 10 percent for low back disability manifested by pain prior to May 21, 2008 and in excess of 20 percent since May 21, 2008 is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issue on appeal.
 
The Veteran contends that he has had right knee pain since his second period of active duty service.  

An October 1986 enlistment examination contains a normal lower extremity evaluation.  In the accompanying medical history report, the Veteran checked the "no" box for trick or locked knee.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry, and the burden falls on the government to rebut the presumption of soundness.  The correct standard requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and that (2) the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.  Based on the evidence of record, the Board finds that the Veteran is presumed to have been sound upon enlistment of his second period of active duty service. 

STRs from the Veteran's second period of active duty service show that he was repeatedly evaluated during service for chronic low back pain, as well as recurrent pain and weakness in the lower extremities.  There are several notations of "rule out compartment syndrome."  PFPS right (patellofemoral pain syndrome) was also noted.  A February 1989 Physical Evaluation Board examination noted slight crepitus, no effusion, and full range of motion in both knees.  There was also pain with compression of the bilateral patella.  In March 1989, he was diagnosed with possible mild right radiculopathy.  In August 1989, the Veteran was treated for injuries sustained after his right knee reportedly buckled and caused him to fall.  There was evidence of effusion.  The assessment was subject knee pain.  

An undated Medical Evaluation Board examination report contains a normal clinical evaluation of the lower extremities.  The Veteran checked the "yes" box for trick or locked knee.

June 2009 X-rays of the right knee were normal.

The November 2009 VA examiner diagnosed right knee strain.  He opined that this condition is not secondary to the Veteran's service-connected low back disability.  However, the examiner neglected to discuss secondary aggravation, and did not provide a nexus opinion with respect to direct service connection.  Thus, a VA examination with opinion regarding whether this condition is related to service is needed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any currently diagnosed right knee disability.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  

All pertinent pathology found on examination should be annotated in the evaluation report.  For any currently diagnosed right knee disability, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty (including the in-service episodes of treatment for pain and weakness in the legs and the August 1989 fall due to buckling of the right knee).  In answering this question, the examiner should also consider the Veteran's right knee complaints since his service.  The examiner should also address whether the right knee disorder was caused or aggravated by the service-connected back disorder.  

Complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


